Citation Nr: 0942538	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss that 
is related to his military service, and a sensorineural 
hearing loss was not compensably disabling within one year of 
his separation from active duty.

2.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
during service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an application form 
or completeness of the application.  VA notified the Veteran 
in July and December 2004 of the information and evidence 
needed to substantiate and complete the claims, to include of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The RO did not 
provide the Veteran notice of how disability ratings and 
effective dates are determined, but that omission was not 
prejudicial because the preponderance of the evidence is 
against the claims.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording a VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order. 

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). Sensorineural hearing loss is included 
as among the specified chronic diseases subject to 
presumptive service connection.  Id.

The Veteran contends that his current bilateral hearing loss 
and tinnitus are due to acoustic trauma sustained during his 
period of active military service. The Veteran specifically 
asserts he served in the European Theater as part of an 
infantry unit and that he was exposed to noise from 
artillery, mortars and other ground based weapons during 
various battles, including the Battle of the Bulge.  

The Veteran's service records show that his awards include 
the Bronze Star and the Combat Infantryman's Badge, among 
others.  Accordingly, participation in combat is established, 
and the Veteran is entitled to the presumptions at 38 
U.S.C.A. § 1154(b) (West 2002).  Under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (2009), service connection for a 
combat-related injury may be based on lay statements, alone, 
but do not absolve a claimant from the requirement of 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
Veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

The Veteran's service treatment records show that he had 
15/15 hearing bilaterally on whispered voice tests on both 
entrance and discharge examinations.  Examination of the ears 
revealed normal findings.  No evidence of a perforated 
tympanic membrane was noted at separation.

In an August 2002 letter, W. B. Simmons, M.D., reported that 
recently the Veteran was allegedly involved in an altercation 
where someone struck him in the right ear and that this 
resulted in hearing loss. 

In an August 2005 letter, Dr. Simmons reported that in 2002  
the Veteran was seen with a right ear drum perforation due to 
trauma which resulted in a reduction in hearing about 15-20 
decibels.  He reported that the right ear drum was repaired 
and that portion of hearing loss due to the hole in the ear 
drum was completely relieved.  Dr. Simmons stated that the 
Veteran had a persistent bilateral symmetrical nerve hearing 
loss which was stable, and a 4000 Hertz dip which was 
characteristic of acoustic trauma.  He felt that the 
Veteran's current nerve hearing loss had nothing whatsoever 
to do with his injury in 2002 and was most consistent with 
extreme noise exposure in World War II.

The Veteran underwent a VA audiology examination in June 
2006.  The audiologist stated that he had reviewed the 
Veteran's claims file.  The audiologist reviewed the 
Veteran's military medical records and noted normal hearing 
on discharge examination in January 1943.  The audiologist 
also noted that there were no specific complaints or 
treatment for hearing loss or tinnitus until the letter from 
Dr. Simmons.  The Veteran related a history of military noise 
exposure and in particular, he reported that both a hearing 
loss and tinnitus started after an explosion burst both of 
his eardrums.  Post-service noise exposure included work in a 
saw mill and machine shop, and recreational noise exposure 
due to firearms.  He reported wearing ear protection 
postservice. 

Audiometric testing revealed normal right ear hearing 
sensitivity for 500 to 1000 Hertz (Hz), with mild sloping to 
severe sensorineural hearing loss in the range of 1500 to 
4000 Hz.  The diagnosis for the left ear was normal hearing 
for 500 through 1500 Hz, and moderate sloping to severe 
sensorineural loss for the range of 2000 to 4000 Hz.  The 
audiologist concluded that the Veteran's bilateral hearing 
loss and tinnitus were not caused by or a result of military 
noise exposure.  The audiologist said that there is no 
evidence of medical or audiologic treatment for hearing loss 
until the year 2005, nearly 60 years after the Veteran was 
separated from service.

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Veteran was exposed to acoustic trauma in service, as 
consistent with the circumstances of his infantry service. 38 
U.S.C.A. § 1154(a).  Furthermore, the Veteran currently has 
bilateral hearing loss that constitutes a disability as 
defined by 38 C.F.R. § 3.385.  Hence, the question that the 
Board must decide is whether the Veteran's current hearing 
loss is attributable to service.  
  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

With regard to Dr. Simmons August 2005 statement that the 
Veteran's hearing loss is consistent with his extreme noise 
exposure in service, there is no indication that he reviewed 
the Veteran's pertinent medical history, and as noted by the 
June 2006  VA audiologist who reviewed the entire record, the 
entire medical history is of considerable importance in the 
evaluation of the claim.  In particular, Dr. Simmons did not 
comment on the lack of any pertinent findings in-service, or 
for decades thereafter.  He also did not comment on the 
Veteran's separation examination revealing normal ears, and 
hence, revealing no evidence of tympanic membrane scarring 
due to the alleged ear drum ruptures.  

Accordingly, the Board places greater probative value on the 
opinion expressed by the VA audiologist who examined the 
Veteran in June 2006.  The June 2006 VA audiologist reviewed 
the claims file, and acknowledged that the Veteran was 
exposed to noise in service.  Based on examination of the 
Veteran and a review of the record, the June 2006 VA examiner 
concluded it was less likely than not that the appellant's 
hearing loss was caused by noise exposure in service.  
Moreover, the June 2006 VA audiologist presented reasoning 
for the opinion that is consistent with the record.  The 
examiner emphasized that there was no evidence of medical or 
audiologic treatment for hearing loss for nearly 60 years 
after discharge from service.  Thus, the greater weight of 
the evidence is against finding a nexus between the Veteran's 
current bilateral hearing loss disability and service.  
Furthermore, as there is no evidence of a sensorineural 
hearing loss within one year following separation from active 
duty, service connection on a presumptive basis is also not 
warranted.  Service connection for a bilateral hearing loss 
is denied.  

Tinnitus

There is competent evidence that the Veteran currently has 
tinnitus.  The record also shows that the Veteran was exposed 
to excessive noise while in service.  Although the Veteran 
was exposed to combat noise exposure in service, the June 
2006 VA audiologist concluded that the Veteran's tinnitus was 
less likely than not related to military acoustic trauma. 
Significantly, there is no medical evidence of record to 
refute this opinion. Further, the record does not reflect 
that the Veteran complained of tinnitus until his application 
for VA benefits was received in July 2004, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology. 

The Board acknowledges the Veteran's statements indicating 
that he suffered from hearing loss and tinnitus since 
service.  The Veteran is competent to describe symptoms of 
which he has first-hand knowledge.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Competency, however, must 
be distinguished from weight and credibility which are 
factual determinations going to the probative value of the 
evidence for the adjudicator.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  While the Veteran's contentions have been 
carefully considered, his contentions are outweighed by the 
medical evidence of record, specifically, the service 
treatment records to include his separation examination and 
the June 2006 VA examination findings.

A preponderance of the evidence is against the Veteran's 
claims for bilateral hearing loss and tinnitus.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

The claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


